[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2098

                JAMES MARCELLO; OLIVIA MARCELLO,

                    Plaintiffs, Appellants,

                               v.

          STATE OF MAINE DEPARTMENT OF HUMAN SERVICES,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]



                             Before

                      Boudin, Chief Judge,
                Campbell, Senior Circuit Judge,
                   and Lipez, Circuit Judge.




     James C. Marcello and Olivia A. Marcello on brief pro se.
     G. Steven Rowe, Attorney General, and Andrew S. Hagler,
Assistant Attorney General, on brief for appellee.



                       November 19, 2001
         Per Curiam. We have reviewed the parties' briefs and

the record on appeal.   We affirm essentially for the reasons

stated in the magistrate judge's recommended decision, dated

June 26, 2001, and affirmed by the district court on July 6,

2001.

         Affirmed.




                             -2-